Case: 14-50209      Document: 00512919503         Page: 1    Date Filed: 01/29/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50209
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 28, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

PATRICK RENE RODRIGUEZ, also known as Patrick Rene Rodrigez,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 7:13-CR-185-1


Before JONES, BENAVIDES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Patrick Rene Rodriguez appeals his guilty plea conviction for conspiracy
to possess with intent to distribute 50 grams or more of methamphetamine for
which he was sentenced to 240 months of imprisonment and 10 years of
supervised release. He contends that his guilty plea was not knowing and
voluntary because the district court violated Federal Rule of Criminal




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50209     Document: 00512919503      Page: 2   Date Filed: 01/29/2015


                                  No. 14-50209

Procedure 11(b)(1)(G) and (I) by failing to properly advise him of the
mandatory minimum sentence.
      Rodriguez raised no Rule 11 error in the district court. Accordingly,
review is for plain error. See United States v. Vonn, 535 U.S. 55, 59 (2002).
The district court is required to ensure the defendant understands the nature
of the charge to which he is pleading and any mandatory minimum penalty.
FED. R. CRIM. P. 11(b)(1)(G), (I). Rodriguez was sentenced to the mandatory
minimum sentence of 20 years. See 21 U.S.C. § 841(b)(1)(A). The district court
correctly and consistently advised Rodriguez that he faced a 20-year
mandatory minimum sentence.            The record does not support Rodriguez’s
arguments that he was misled by the alternative minimum sentences set forth
in the enhancement information and plea agreement or the Government’s
promise to pursue only one prior felony drug conviction for statutory
enhancement purposes. Even if Rodriguez could demonstrate plain error, he
cannot show “a reasonable probability that, but for the error, he would not have
entered the plea.” United States v. Dominguez Benitez, 542 U.S. 74, 83 (2004);
see also United States v. Alvarado-Casas, 715 F.3d 945, 954-55 (5th Cir. 2013),
cert. denied, 134 S. Ct. 950 (2014).
      The judgment of the district court is AFFIRMED.




                                          2